DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it phrases which can be implied (“Embodiments of the present invention relate generally to”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 99 lines 7-8, it is unclear what is meant by “a tube-support housing having a first side connecting a second end of each connecting tube to a pneumatic interface on a second side of the tube-support housing”.  It is unclear how the first side connects the second end of each connecting tube to the pneumatic interface, if the pneumatic interface is on the second side of the tube-support housing.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a tube-support housing having a first side connected with a second end of each connecting tube, the second end of each connecting tube also connected to a pneumatic interface on a second side of the tube-support housing--.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 99-108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Patent Publication 2004/0136843 to Jahn in view of U. S. Patent 5,564,576 to Masuda.
Jahn teaches a housing system for pneumatic actuation comprising:
a main housing containing a pump cassette comprising a pneumatically actuated pump (there are two pumps, each comprising one of chambers 303 and 303’) and a plurality of pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and 305, 305’), said pump having a pump actuation chamber (221, 221’) and pump pneumatic port (ports connected to 221, 221;), and said valves each having a valve actuation chamber (220, 220’, 222, 222’) and valve pneumatic port (ports for connection to 220, 220’, 222, 222’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]);
a plurality of connecting tubes (119-121), each said connecting tube (119-121) having a first end connected to a corresponding pump actuation port (ports for 221, 221’) or valve actuation port (ports for connection to 220, 220’, 222, 222’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]);

wherein the plurality of connecting tubes (119-121) are arranged to be routed from separate locations on the pump cassette into the array of pneumatic receptacles (elbows on 115) (Fig.1; paragraphs [0052], [0119]-[0123] and [0135]),
wherein the pump cassette comprises two or more pneumatically actuated pumps (each comprising one of chambers 303 and 303’) and two pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and 305, 305’) for each said two or more pneumatically actuated pumps (each comprising one of chambers 303 and 303’) (Figures 1 and 3A; paragraphs [0052], [0119]-[0123] and [0135]),
wherein the pump cassette comprises two pneumatically actuated pumps (each comprising one of chambers 303 and 303’) connected to a common cassette fluid inlet (300) and a common cassette fluid outlet (306), each said pneumatically actuated pump (each comprising one of chambers 303 and 303’) connected to the common fluid inlet (300) by a pneumatically actuated inlet valve (each comprising one of chambers 301, 301’), and each said pneumatically actuated pump (each comprising one of chambers 303 and 303’) connected to the common fluid outlet (306) by a pneumatically actuated 
wherein the valve actuation ports (ports for connection to 220, 220’, 222, 222’) of two or more of said plurality of pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and 305, 305’) are ganged together (in 115), so that a single pneumatic receptacle (either the compressed air supply duct or the vacuum supply) connects to the two or more pneumatically actuated valves (each comprising one of valve chambers 301, 301’ and 305, 305’) (the compressed air supply duct and  the vacuum supply are each selectively connected to all of the valves by the control 100) (Fig. 1; paragraphs [0052] , [0118]-[0123] and [0135]),
wherein the single pneumatic receptacle (either the compressed air supply duct or the vacuum supply) connects to the two or more pneumatically actuated valves (each comprising one of valve chambers 301, 301’, 305 and 305’) via a single connecting tube (either of 116 or 117) (Fig. 1; paragraphs [0052], [0118] and [0135]), 
wherein the pump cassette comprises an actuation plate (either of the leftmost and rightmost plate in Fig. 3a), a mid-plate (either of the diaphragms in Fig. 3a) and a pump chamber plate (the center plate with inlet 300 and outlet 306) (Fig. 3A; paragraphs [0052], [0121] and [0135]),
wherein the actuation plate (either of the leftmost or rightmost plate in Fig. 3a) includes a pod pump actuation chamber housing (portion of either the leftmost or rightmost plate in Fig. 3a which forms a wall of either of the pump chambers 303 or 303’) and actuation chamber housings (portions of either the leftmost or rightmost plate in Fig. 3a which form the walls of the one of valve chambers 301, 301’, 305 and 305’) 
wherein the mid-plate (either of the diaphragms in Fig. 3a) comprises a pump diaphragm (portions of the diaphragms in the pump chamber 300, 301’) for the pneumatically actuated pump (comprising chambers 300, 301’) and a valve diaphragm (portions of the diaphragms in the valve chambers 301, 301’, 305 and 305’) for each of the plurality of the pneumatically actuated valves (comprising valve chambers 301, 301’ and 305, 305’) (Fig. 3A; paragraphs [0052] and [0135]), and
wherein the pump chamber plate (the center plate with inlet 300 and outlet 306) comprises a pumping chamber housing (either portion of the center plate which forms one of the pumping chambers 303 and 303’) for the pneumatically actuated pump, the pumping chamber housing (portion of the center plate which forms either of the pumping chambers 303 and 303’) in fluid connection with an inlet (300) and an outlet (306) of the pump cassette (Fig. 3A; paragraphs [0052] and [0135]).
While Jahn teaches the use of the plurality of connecting tubes between the main housing (200) and the base unit (115), Jahn is otherwise silent as to the structure of the plurality of connecting tubes and does not teach a tube-support housing.  Masuda teaches a system comprising:	
a tube-support housing having a first side (upper side in Fig. 1) connected with an end of a plurality of connecting tubes (P, P’ and so on), the end of each connecting tube (P, P’ and so on) also connected to an interface (the connectors on the ends of the pipes, shown in Fig. 9 connected to the injection pump) on a second side (lower side in Fig. 1) of the tube-support housing, the interface arranged to connect to a pumping 
It would be obvious to one of skill in the art, at the time of invention, to modify the system taught by Jahn with the tube-support housing taught by Masuda in order to organize the tubes such that they match “the mounting pitch of” the attached pumps (col. 3 lines 42-44) and to assist connection of the tubes by holding then together.
The examiner notes that in the combination above, the plurality of connecting tubes taught by Jahn would be fixed together using the tube-support housing taught by Masuda such that the interface (fittings on ends of the tubes) taught by Masuda would then connect to the pneumatic receptacles (elbows on 115) taught by Jahn, thereby connecting the plurality of tubes to the vacuum and compressed air supplies taught by Jahn through the tube-support housing and interface taught by Masuda.
Jahn teaches wherein the pump cassette comprises a first pneumatically actuated pump and a second pneumatically actuated pump (Fig. 3A; paragraph [0135]), but does not teach the second pneumatically actuated pump having a pumping chamber volume that is smaller than a pumping chamber volume of the first pneumatically actuated pump. Jahn teaches a pump chamber volume adjustment means (1001, 1003) used to control the volume of the pump chamber and thereby the volume of fluid conveyed in each stroke (paragraph [0006]).  Jahn teaches that the volume of the pump chamber is a variable that effects the resulting volume of fluid In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greisch, Lindner, Orr ‘682 and Kamen ‘515 teach pneumatically actuated pumping cassettes having multiple plates, but do not teach the claimed plurality of connecting tubes and tube support housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746